Title: From John Adams to James Warren, 10 July 1775
From: Adams, John
To: Warren, James


     
      Philadelphia July 10th. 1775
      Dr Sir
     
     I have just Time to inclose You, a Declaration and an Address. How you will like them I know not.
     A Petition was Sent Yesterday, by Mr. Richard Penn in one ship and a Duplicate goes in another Ship, this day. In exchange for these Petitions, Declarations and Addresses, I Suppose We shall receive Bills of Attainder and other such like Expressions of Esteem and Kindness.
     This Forenoon has been Spent in an Examination of a Mr. Kirtland a worthy Missionary among the Oneida Indians. He was very usefull last Winter among all the Six Nations, by interpreting and explaining the Proceedings of the Continental Congress, and by representing the Union and Power of the Colonies, as well as the Nature of the Dispute.
     The Congress inclines to wait for Dispatches from General Washington before they make any Alteration, in the Rank of the Generals, least they should make Some other Mistake. But every Body is well inclined to place General Thomas in the Stead of Pomroy.
     You must not communicate, without great Discretion what I write about our Proceedings, for all that I hint to you is not yet public. I am &c.,
    